Citation Nr: 0637461	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral 
paresthesia, claimed as numbness and tingling in both legs, 
including as due to exposure to Agent Orange.     

2. Entitlement to service connection for arthritis, including 
as due to exposure to Agent Orange.  

3. Entitlement to service connection for hypertension, 
including as due to exposure to Agent Orange.  

4. Entitlement to service connection for a respiratory 
disorder, including as due to exposure to Agent Orange.  

5. Entitlement to service connection for post-traumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.                 


FINDINGS OF FACT

1. There is no competent medical evidence showing a current 
diagnosis of bilateral paresthesia.  

2. Arthritis, to include degenerative joint disease, gout, 
and polysynovitis, is not shown to have had onset in service; 
arthritis, to include degenerative joint disease, gout, and 
polysynovitis, was not manifested to a compensable degree 
within one year after the veteran's separation from service; 
arthritis, to include degenerative joint disease, gout, and 
polysynovitis, is not the result of in-service exposure to 
Agent Orange; and arthritis, to include degenerative joint 
disease, gout, and polysynovitis, is unrelated to an injury 
or event of service origin.    

3. Hypertension was not present during service; hypertension 
did not become manifest to a compensable degree within the 
one-year period following the veteran's separation from 
service; hypertension is not the result of in-service 
exposure to Agent Orange; and the current hypertension is 
otherwise unrelated to service.  

4. A respiratory disorder, to include obstructive airways 
disease and asbestosis, did not have onset during service, 
and it is not the result of in-service exposure to Agent 
Orange.  

5. The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the diagnosis of PTSD.


CONCLUSIONS OF LAW

1. Bilateral paresthesia, claimed as numbness and tingling in 
both legs, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).    

2. Arthritis, to include degenerative joint disease, gout, 
and polysynovitis, was not incurred in or aggravated by 
active military service, and service connection for 
arthritis, to include degenerative joint disease, gout, and 
polysynovitis, as a chronic disease or as due to exposure to 
Agent Orange may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3. Hypertension was not incurred in or aggravated by active 
military service, and service connection for hypertension as 
a chronic disease or as due to exposure to Agent Orange may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).



4. A respiratory disorder, to include obstructive airways 
disease and asbestosis, was not incurred in or aggravated by 
active military service, including as the result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

5. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in September 2003.  The veteran was notified of the 
evidence needed to substantiate the claims for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 
notice), and of Dingess, 19 Vet. App. at 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disabilities, since the Board 
is denying the claims, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess, supra, has not prejudiced the 
veteran's claims.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical, personnel records, VAMC 
outpatient treatment records, and private medical records.   

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the veteran was not examined for the purpose of 
addressing his claims for service connection for bilateral 
paresthesia, arthritis, hypertension, a respiratory disorder, 
and PTSD, none was required.  As there is no indication that 
the claimed disabilities may be associated with service and 
the competent medical evidence of record is sufficient to 
make a decision on the claims, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a causal connection between the claimed 
disabilities and service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  For this reason, VA examinations are not necessary on 
the claims of service connection.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. § 
3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis and cardiovascular-renal 
disease, to include hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

II.  Factual Background

The veteran's DD Form 214 shows that he served in the United 
States Army from October 1965 to October 1967, which included 
11 months and 21 days of foreign service.  The veteran's 
Military Occupational Specialty (MOS) was as a communication 
center specialist, and he received the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.   

The veteran's service medical records are negative for any 
complaints or findings of bilateral paresthesia, claimed as 
numbness and tingling in both legs, arthritis, to include 
degenerative joint disease, gout, and polysynovitis, 
hypertension, a respiratory disorder, to include obstructive 
airways disease and asbestosis, and/or a psychiatric 
disorder, to include PTSD.  The records reflect that in May 
1967, the veteran was diagnosed with a viral upper 
respiratory infection.  The records show that in October 
1967, the veteran underwent a separation examination.  At 
that time, the veteran's lower extremities, lungs and chest, 
and heart were all clinically evaluated as normal.  The 
veteran was also clinically evaluated as normal for 
psychiatric purposes.

In September 2003, the RO received private medical records, 
from March 1998 to July 2003.  The records show that in 
January 1998, the veteran was diagnosed with hypertension, 
and in February 1998, he was diagnosed with gout in his left 
foot.  In July 1998, it was noted that the veteran had 
degenerative joint disease which was under control.  
According to the records, in August 1999, the veteran was 
treated for complaints of pain in his legs for the past week.  
It was reported that the veteran had arthralgia of the right 
knee and lumbosacral spine.  The records further reflect that 
in July 2003, the veteran was diagnosed with gout and 
degenerative joint disease.   

In a VA medical statement from E.D.A., Ph.D., of the 
Counseling Consortium for PTSD, dated in July 2003, Dr. A. 
stated that upon mental status evaluation of the veteran, the 
veteran felt bad about some of the "things" he had done 
while serving in Vietnam.  According to Dr. A., the veteran 
had dreams about Vietnam that kept him from sleeping, and he 
had trouble concentrating on tasks.  The diagnosis was PTSD.  
Dr. A. reported that the veteran was isolated and emotionally 
numb.  According to Dr. A., the veteran experienced guilt, 
anger, irritability, rage, chronic depression, nightmares, 
and intrusive thoughts and images of stressful Vietnam 
events. 

In September 2003, the veteran provided information in 
support of his claim for service connection for PTSD.  In 
regard to events which he had experienced during his military 
service which he felt contributed to his current PTSD claim, 
the veteran stated that when he first arrived in Vietnam, his 
plane could not land because of a "firefight" on the 
landing strip.  The veteran indicated that the plane had to 
"circle around" until the "firefight" ceased.  According 
to the veteran, that event was "emotional" because he had 
never experienced anything like that before.  The veteran 
also noted that while he was stationed in Vietnam, he was 
assigned to guard duty where he was exposed to enemy gunfire.  
According to the veteran, live mortar rounds were also fired 
on numerous occasions at his duty station.   

In May 2004, the RO received private medical records, from 
December 2003 to March 2004.  The records show intermittent 
treatment for the veteran's gout and polysynovitis, which was 
thought to be secondary to the gout.  In December 2003, the 
veteran underwent a physical examination, which included a 
neurological examination.  At that time, it was noted that 
the veteran was having difficulty with his polysynovitis.  It 
was reported that according to the veteran, his polysynovitis 
started in 1992, initially in his knees and later spreading 
to his ankles and wrists.  Upon neurological examination of 
the veteran's upper and lower extremities, his deep tendon 
reflexes were equal and present, and sensation and motor were 
normal.  Following the physical examination, the examiner 
noted that the veteran had active synovitis in medium and 
large joints with a past history of gout.  The examiner also 
noted that the veteran had olecranon bursitis.  At the time 
of the veteran's December 2003 physical examination, the 
veteran underwent pulmonary function testing.  The pulmonary 
function testing was interpreted as showing minimal airway 
obstruction.  The diffusion defect and reduced lung volumes 
suggested an early parenchymal process.  The diagnoses were 
minimal obstructive airways disease, moderately severe 
restriction, parenchymal, and minimal diffusion defect.     

In May 2005, the RO received VAMC outpatient treatment 
records, from September 2004 to December 2005.  The records 
contain a computerized problem list of the veteran's 
problems, including PTSD, hypertension, degenerative joint 
disease, and gout.  The records show that in September 2004, 
the veteran underwent a physical examination.  In regard to 
neurological problems, the examiner noted that there was no 
history of syncope, seizures, vertigo, paresthesias, 
weakness, or tremors.  The veteran's deep tendon reflexes 
were symmetrical, and there were no abnormal movements.  
According to the records, in November 2004, the veteran 
underwent a neurological evaluation which showed that his 
gait was steady and that there were no abnormal movements.  
At the time of the November 2004 examination, the veteran had 
a computerized tomography (CT) scan taken of his thorax.  The 
CT scan was interpreted as showing pleural calcified plaques 
consistent with asbestosis.  The records further reflect that 
in March 2005, the veteran underwent a mental status 
evaluation.  At that time, he stated that he was thinking 
about Vietnam all of the time.  The diagnosis was the 
following: (Axis I) PTSD with depression, (Axis IV) 
psychosocial stressors: problems with primary support group; 
problems related to social environment; emotional problems; 
occupational problems; housing problems, economic problems; 
problems with access to health care services; problems 
related to interaction with the legal system/crime; and other 
psychosocial and environmental problems, and (Axis V) Global 
Assessment of Functioning (GAF) score of 42; highest GAF 
score in last year was 50.      

In December 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the veteran 
testified that he while he was in the military, he did not 
receive any treatment for bilateral paresthesia, arthritis, 
hypertension, and/or a respiratory disorder.  However, he 
maintained that he currently had bilateral paresthesia, 
arthritis, hypertension, and a respiratory disorder which 
were due to Agent Orange exposure during service.  In the 
alternative, in regard to his currently diagnosed arthritis, 
the veteran stated that his arthritis was due to the rigors 
of his military service.  In regard to his PTSD, the veteran 
stated that while he was in Vietnam, he served in a combat 
zone as a teletype specialist.  The veteran noted that he was 
assigned to the 121st Signal Battalion and that his unit 
supplied communication for the "Big Red One," which was a 
combat unit.  According to the veteran, his base camp was 
exposed to numerous mortar attacks.  The veteran further 
stated that on one occasion, he had to go to an infantry tent 
where he saw wounded servicemen.  


II.  Analysis

Bilateral Paresthesia, Arthritis, Hypertension, and a 
Respiratory Disorder,
To Include as Due to Exposure to Agent Orange

In this case, the veteran reports that he currently has 
bilateral paresthesia, arthritis, hypertension, and a 
respiratory disorder which are related to his in-service 
Agent Orange exposure.  In the alternative, in regard to his 
currently diagnosed arthritis, the veteran states that his 
arthritis is related to the rigors of his military service.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he has bilateral paresthesia, arthritis, hypertension, and a 
respiratory disorder, which are related to service is not 
competent evidence.

The Board notes that a change in the law has taken place with 
respect to the adjudication of claims based upon exposure to 
Agent Orange during service in Vietnam.  On December 27, 
2001, the President signed the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-113, 
115 Stat. 976 (2001).  That new statute, in pertinent part, 
redesignated and amended 38 U.S.C.A. § 1116(f) to provide 
that, for purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent of the kind specified in section 1116, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2006).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2006).  The Board further notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the VEBEA, 
eliminated the requirement that respiratory cancers must be 
manifested within 30 years following service in the Republic 
of Vietnam.

The Secretary of VA has determined that there is no positive 
association between exposure to Agent Orange and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Initially, it is noted that service records confirm that the 
veteran had active service in Vietnam during the Vietnam era.  
The veteran's personnel records show that he served in 
Vietnam from October 18, 1966 to October 9, 1967.  Therefore, 
the veteran is presumed to have been exposed to herbicides in 
service.  38 U.S.C.A. § 1116(f).

In regard to the veteran's claim for entitlement to service 
connection for bilateral paresthesia, in the absence of 
medical evidence showing that the veteran currently has 
bilateral paresthesia, there is no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In regard to the veteran's claims for service connection for 
arthritis, to include degenerative joint disease, gout, and 
polysynovitis, hypertension, and a respiratory condition, to 
include obstructive airways disease and asbestosis, none of 
the aforementioned disabilities are subject to presumptive 
service based on exposure to Agent Orange.  The Board 
specifically notes that a respiratory cancer has not been 
diagnosed.  In addition, the Board observes that the veteran 
has not presented proof of actual causation, that is, that 
exposure to Agent Orange actually caused him to develop 
arthritis, to include degenerative joint disease, gout, and 
polysynovitis, hypertension, and a respiratory condition, to 
include obstructive airways disease and asbestosis.    

As for whether arthritis, to include degenerative joint 
disease, gout, and polysynovitis, and/or hypertension are 
directly related to the veteran's period of active military 
service, the service medical records are negative for any 
complaints or findings of the aforementioned disabilities.  
The veteran's hypertension was first documented in January 
1998, his gout was first identified in February 1998, his 
degenerative joint disease was first shown in July 1998, and 
his polysynovitis was first documented in December 2003.  
Thus, the Board finds that there is no competent medical 
evidence of record which links the veteran's currently 
diagnosed arthritis, to include degenerative joint disease, 
gout, and polysynovitis, and/or hypertension, to service, or 
to any incident of service.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of these disorders is 
more than 30 years after his separation from the military.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence of arthritis, to include degenerative joint 
disease, gout, and polysynovitis, and hypertension, in 
service, or arthritis and hypertension within one year 
subsequent to service discharge, and there is no evidence 
which provides the required nexus between military service 
and arthritis, to include degenerative joint disease, gout, 
and polysynovitis, and hypertension, service connection for 
these disorders is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).         

In regard to a respiratory disorder, the veteran's service 
medical records fail to demonstrate the presence of a 
respiratory disorder, to include obstructive airways disease 
and asbestosis.  Although the records show that in May 1967, 
the veteran received treatment for a viral upper respiratory 
infection, this episode was acute and transitory in nature 
and resolved without residual disability.  At the time of the 
veteran's October 1967 separation examination, the veteran's 
lungs and chest, and heart were all clinically evaluated as 
normal.  The earliest clinical indication of the presence of 
chronic respiratory pathology of any kind is first shown in 
December 2003, approximately 36 years after the veteran's 
separation from the military.  In December 2003, pulmonary 
function testing revealed minimal obstructive airways 
disease.  In addition, asbestosis was first diagnosed in 
November 2004, approximately 37 years after the veteran's 
discharge.  Therefore, as there is no evidence of a 
respiratory disorder, to include obstructive airways disease 
and asbestosis, in service, and there is no evidence which 
provides the required nexus between military service and a 
respiratory disorder, to include obstructive airways disease 
and asbestosis, service connection for this disorder is not 
warranted.  See Caluza, 7 Vet. App. at 498.      

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in- 
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-
396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that the veteran engaged in combat, and there is no 
evidence that he was awarded any medal indicative of combat.  
In fact, the veteran has not contended that he was awarded a 
combat medal.  The veteran's MOS while in Vietnam was as a 
communication center specialist; his MOS does not indicate 
combat service.  Based on the available records, the Board 
finds no objective evidence that the veteran served in combat 
and, as such, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283 (1994).  The veteran's lay statements alone 
are not enough to establish the occurrence of an alleged 
stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. 
App. at 166.

With respect to the veteran's statements and other lay 
statements in support of the veteran's claim, such statements 
are not competent evidence to establish the etiology of a 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  A layperson is not 
competent to make a determination that a particular 
disability is the result of service.  Espiritu, 2 Vet. App. 
at 492, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed the record and concludes that no 
independent evidence exists to substantiate any of the 
veteran's specified stressors.  Consequently, because the 
veteran's service stressors cannot be verified, any diagnosis 
based on these stressors cannot be considered competent.  
Therefore, all of the elements needed to warrant entitlement 
to service connection for PTSD have not been shown. 
Accordingly, service connection for PTSD is not warranted.

Finally, the Board notes that because the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application in this case.  
Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for bilateral paresthesia, claimed as 
numbness and tingling in both legs, is denied.     

Service connection for arthritis to include degenerative 
joint disease, gout, and polysynovitis is denied.  

Service connection for hypertension is denied.   

Service connection for a respiratory disorder to include 
obstructive airways disease and asbestosis is denied.  

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


